Title: Thomas Jefferson to Republicans of Queen Annes County, Maryland, 13 April 1809
From: Jefferson, Thomas
To: Queen Annes County, Maryland, Republicans of


          I have recieved, fellow citizens, your farewell address with those sentiments of respect and satisfaction which it’s very friendly terms are calculated to inspire. with the consciousness of having endeavored to serve my fellow citizens according to their best interests, these testimonies of their good will are the sole & highest remuneration my heart has ever desired.
          I am sensible of the indulgence with which you review the measures which have been pursued: and approving our sincere endeavors to observe a strict neutrality with respect to foreign powers, it is with reason you observe that, if hostilities must succeed, we shall have the consolation that justice will be on our side. war has been avoided from a due sense of the miseries, & the demoralization it produces, and of the superior blessings of a state of peace & friendship with all mankind. but peace on our part, & war from others, would neither be for our happiness or honour; & should the lawless violences of the belligerent powers render it necessary to return their hostilities, no nation has less to fear from a foreign enemy.
          I thank you, fellow citizens, for your very kind wishes for my happiness, and pray you to accept the assurances of my cordial esteem, & grateful sense of your favor. Th: Jefferson Monticello Apr. 13. 1809. 
        